 


109 HR 5091 IH: Henry J. Hyde Scholarships for Haiti Act of 2006
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5091 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Lantos (for himself, Mr. Burton of Indiana, Mr. Engel, Ms. Ros-Lehtinen, Mr. Delahunt, Mr. Smith of New Jersey, Ms. Lee, Mr. Weller, Mr. Berman, Mr. Wexler, Mr. Payne, Mr. Crowley, Mrs. Napolitano, and Mr. Meeks of New York) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To authorize assistance to the people of the Republic of Haiti to fund scholarships for talented disadvantaged students in Haiti to continue their education in the United States and to return to Haiti to contribute to the development of their country, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Henry J. Hyde Scholarships for Haiti Act of 2006. 
2.Statement of purposeThe purpose of this Act is to establish an undergraduate scholarship program which is designed to bring talented students of limited financial means from Haiti to the United States for study at United States institutions of higher education to— 
(1)improve the diversity and quality of educational opportunities for such students; 
(2)assist the development efforts of Haiti by providing training and educational assistance to persons who can help address the social and economic needs of Haiti; 
(3)build a well-educated middle-class in Haiti which is capable and willing to provide leadership in the public and private sectors to help sustain the political and economic progress that is sorely needed to confront the daunting challenges of that country; and 
(4)promote positive and productive relationships between the United States and Haiti. 
3.FindingsCongress finds the following: 
(1)It is in the national interest of the United States to provide a stable source of financial support to give talented students in Haiti the opportunity to study in the United States in order to improve the range and quality of educational alternatives for these students, further the development of Haiti, and build enduring relationships between the people of the United States and the people of Haiti. 
(2) Providing scholarship to foreign students to study in the United States has proven to be an effective means of creating strong bonds between the United States and the future leadership of developing countries and assisting those countries to substantially further their development objectives. 
(3) Talented students from families of limited financial means in Haiti traditionally have few, if any, opportunities to continue their education in their own country and are less likely to pursue higher education in the United States.  
(4)In 2003, 76 percent of the population in Haiti earned less than the equivalent of $2.00 per day, and 56 percent of the population in the country in the same year earned less than the equivalent of $1.00 per day.  
(5) In 2003, the literacy rate of individuals in Haiti who are older than 15 years of age was less than 52 percent. The net primary school enrollment rate was 68 percent, as compared to the average of approximately 78 percent for other low income countries, such as Afghanistan and Guinea-Bissau. 
(6)Women in Haiti are more likely to be adversely affected by the dire economic and social conditions in Haiti. 
4.Authorization of assistance 
(a)In generalThe President, acting through the Administrator of the United States Agency for International Development, shall provide scholarships (including partial assistance) for undergraduate study at United States institutions of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) by citizens and nationals of Haiti who have completed their secondary education with distinction and who would not otherwise have the opportunity to study in the United States due to financial constraints. 
(b)Form of scholarship; forgiveness of loan repaymentTo encourage Haitian students to use their training and education for the benefit of Haiti, each scholarship that is extended under this Act shall be in the form of a loan. All repayment of the loan (including principal and accrued interest) shall be forgiven upon the scholarship recipient’s prompt return to Haiti for a period which is at least one year longer than the period spent studying in the United States under the scholarship. 
(c)GuidelinesThe scholarship program under this Act shall be carried out in accordance with the pertinent guidelines of section 604 of the Foreign Relations Authorization Act, Fiscal Years 1986 and 1987 (22 U.S.C. 4704; Public Law 99–93; relating to guidelines for United States scholarship program for developing countries). 
5.Sense of Congress regarding the Peace CorpsIt is the sense of Congress that the President, acting through the Director of the Peace Corps, should, as soon as practicable, make available again to the Government of Haiti qualified Peace Corps volunteers who would serve under hardship conditions to— 
(1)assist the people of Haiti to improve literacy rates and meet other basic needs so that they can become economically self-sufficient; and 
(2)promote mutual understanding between the people of the United States and the people of Haiti. 
6.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated $2,500,000 for each of fiscal years 2007, 2008, and 2009, for the President, acting through the Administrator for the United States Agency for International Development, to carry out this Act. 
(b)Additional authoritiesAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are— 
(1)authorized to remain available until expended; and 
(2)shall be in addition to funds otherwise available for such purposes. 
(c)Literacy and other basic education programsOf the amounts authorized to be appropriated to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.; relating to development assistance) for each of fiscal years 2007, 2008, and 2009, and which are not allocated for assistance for countries in Latin America and the Caribbean, not less than $3,000,000 for each such fiscal year is authorized to be made available for assistance for literacy and other basic education programs in Haiti. 
7.General authorities 
(a)Public and private sector contributionsThe public and private sectors, particularly the Haitian-American community, in the United States and in Haiti shall be encouraged to contribute to the costs of the scholarship program financed under this Act. To this end, the President, acting through the Administrator for the United Sates Agency for International Development, is strongly encouraged to design a matching program in which contributions made by the public and private sectors of either country are matched by amounts authorized under this Act. Not more than twenty-five percent of the amounts authorized to be appropriated under this Act may be dedicated to such a matching program.  
(b)Utilization of returning scholarship recipientsThe President, acting through the Administrator for the United States Agency for International Development, shall seek to engage the private sector of Haiti and international private enterprises that are conducting business in Haiti to maximize the opportunities for productive contributions to the development of Haiti by returning scholarship recipients. 
(c)Delivery of assistance through the cooperative association of states for scholarshipsThe President, acting through the Administrator for the United States Agency for International Development, is strongly encouraged to carry out the purposes of this Act through existing scholarship programs, such as the Cooperative Association of States for Scholarships program. 
 
